Per Curiam.
Defendant was charged with petty theft in violation of St. Paul Legislative Code, § 426.01, and, after being convicted in municipal court, appealed to Ramsey County District Court where he received a trial de novo without a jury. On appeal from judgment of conviction entered in district court, defendant contends that there was insufficient evidence of guilt and that there was a fatal variance between the allegations in the complaint and the proof. After careful consideration, we affirm.
We do not believe there is any merit to the first issue. As to the *462second issue, it appears that there was a variance in that the complaint charged defendant with stealing “six (6) boxes of razor blades” when the proof offered was that he took six cases of razors and blades which were packaged together. However, defendant has not shown that he was prejudiced by this variance, as required by Minn. St. 628.19, and therefore it is not fatal to his conviction.
Affirmed.